Citation Nr: 1507607	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-29 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a heart disorder, as secondary to service-connected posttraumatic stress disorder (PTSD) and/or chronic obstructive pulmonary disease, and to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to December 1972.  He has been rated at 100 percent disabled since November 2009 with additional special monthly compensation at the (s) level.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another examination and opinion are required with regard to the issue on appeal.  The Veteran underwent a heart examination in May 2010 and the examiner found there was no objective evidence of heart disease; however, both VA and private treatment records note a diagnosis of coronary artery disease.  Specifically, he underwent a cardiac catheterization in March 2009 which showed single vessel severe coronary artery disease and moderate valve disease.  May 2014 VA records note a history of a Holter monitor and current complaints of occasional lightheadedness.  

Moreover, service treatment records reflect that the Veteran had a "Physiologic murmur.  NCD" (not considered disabling) upon entrance to active duty.  While not considered disabling, it was still noted on the entrance examination and is considered to have pre-existing service under VA regulations.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  It should be noted that service treatment records reflect complaints of shortness of breath and pain across the chest.  Therefore, an opinion is needed to determine whether the Veteran's preexisting heart murmur was aggravated by service.  

In addition, the Veteran has asserted a relationship between his heart disease and service-connected PTSD and/or respiratory disability.  Upon remand, the examiner should accept that the Veteran has a current diagnosis of coronary artery disease when rendering an opinion on whether the current heart disease was either due to or aggravated by service-connected PTSD and/or a respiratory disability.

To ensure an adequate examination that includes review of all pertinent treatment records, the RO should obtain updated treatment records from July 2014 to the present prior to scheduling the examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding adequate examination must consider prior medical history and examinations); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA treatment records from July 2014 to the present.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Schedule the Veteran for an examination to determine the precise nature and etiology of heart disease.  

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

If the examiner finds no heart disease present, the examiner is asked to comment on the March 2009 private hospital cardiac catheterization results.

If the examiner identifies heart disease, the examiner is asked to review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that:

a)  the Veteran's heart disease was aggravated by a preexisting heart murmur or is otherwise linked to service.  If aggravation of a preexisting heart murmur is found, the examiner is asked to address whether the increase in disability was due to the natural progression of the disease. To this end, it would be helpful to the Board if the examiner could explain the implications of the physiologic murmur that was noted in the service treatment records;

b)  the Veteran's heart disease was caused or aggravated by his service-connected PTSD, and 

c) the Veteran's heart disease was caused or aggravated by his service-connected chronic obstructive pulmonary disease.

With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

3.  The claims file and a copy of this remand should be provided to the VA examiner.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

